The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
The applicant argues that Ademe et al. does not teach or suggest waterproofing.  
Although the term “waterproofing” is not used in Ademe et al., it is clear that waterproofing is the intended result.  Ademe et al. disclose:
Most preferably, the hot melt adhesive is applied in a pattern and quantity (such as will cover the entire surface either upon application and/or when pressed against/assembled to filter material) that will form an effective barrier against passage of fluid from the filter material to and/or through the plug wrap (e.g., in a filter containing one or more breakable capsules holding liquid, gel, or some other fluid/flowable material). [0056]

Ademe et al. also incorporates by reference Dube et al. (US 7,836,895), in which commercial cigarettes containing breakable capsules containing water (Rivage and Aquafilter) are discussed.  In light of the references incorporated by reference, it is clear that the barrier of Ademe et al. is intended to be waterproof (i.e. a liquid).  
The applicant argues that the disclosure by Ademe of a water soluble capsule in paragraph 0028 is an indication that the capsule of Ademe does not contain an aqueous solution.  This argument is not supported by paragraph 0028.
After insertion of a carrier 55 into the continuous rod of filter material, the adsorbent or other material contained therein may be released from the carrier and into the filter material. For example, the carrier 55 may be dissolved, disintegrated, degraded, or otherwise destroyed so as to release and/or disperse the adsorbent material 50 into the filter material so as to allow an adsorbent material 50 to have the desired effect on the mainstream smoke drawn through the filter element. The release of the adsorbent material into the filter material may occur before or after the continuous rod has been severed into filter segments (e.g., filter element 26). Such release can occur during the manufacturing process or, in some instances, may be effectuated by the smoker prior to smoking the smoking article. In some instances, various forms of the adsorbent or other material (i.e., strands, beads, pellets, capsules, or combinations thereof) may be disposed in a closed cell foam as a carrier material 55, wherein, once inserted into a filter element 20, may be irradiated or heated to break down the foam and release the adsorbent or other contained material therefrom. Alternately, a carrier material 55 may comprise an open cell foam, wherein, for example, air and/or physical force may be used to release the adsorbent material 50 once the object is inserted into the filter element 20. In these or other embodiments, a carrier material 55 may be provided, for example, in the form of a breakable capsule, a "capsule-in-capsule," or a strand, formed of a water- or other liquid-soluble polymer and configured to carry an adsorbent or other material (such as, e.g., a flavorant material). Such a soluble polymer may comprise, for example, polylactic acid, polyvinyl alcohol (PVA), starches and/or starch-based polymers, carrageenans, polyvinyl acetate, hydroxypropylcellulose, pullulan, carboxymethylcellulose and its salts (i.e., alkali metal salts), alginates and their salts, gelatin, and/or any other suitable polymers or combinations thereof.

Although water soluble polymers are discussed, other capsule forms such as breakable capsules, “capsule-in-capsule” are also discussed.  
Ademe et al. also mention treated papers like Karalus, further connecting the art.
Specialized liquid-barrier plug wrap papers have been used for this purpose in some products. However, some liquid-barrier plug wrap papers may be more costly than standard plug wrap. For at least this reason, it may be desirable to provide lower-cost solutions using standard plug wrap paper materials. [0029]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-12, 16, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ademe et al. (US 2013/0167851) in view of Karalus (US 3,339,557), Gordon (US 4,107,426), and Samain (US 6,342,268).

    PNG
    media_image1.png
    559
    217
    media_image1.png
    Greyscale
Regarding claims 1, 2, 4, 6-8, and 20, Ademe et al. disclose a smoking article with a tobacco substrate (see figure 3 below, element 12), a filter segment (26), containing filter material (40), a plug wrap (28), a capsule containing liquid flavors (0005, 55) and a barrier layer (29), “against flowable material, wicking, seeping, or otherwise passing through the plug wrap” (0031) from the liquid in capsule or breakable container (55).




Ademe et al. disclose that the barrier layer can be over the entire surface of the plug wrap or, “One preferred pattern is a band, which may be positioned to align with an underlying capsule.”  The resulting band placed around the capsule as shown in the filter illustrated in figure 3, would result in an upstream and downstream portion of the plug wrap not treated with hydrophobic barrier.
Ademe et al. disclose using hot melt adhesive to treat the plug wrap and it is unclear if the hydrophobic groups are covalently bonded to the plug wrap or if the water contact angle is at least 100 degrees.  Karalus also discloses the need to protect the paper around a segment that contains liquids and indicates that the wrapper needs to 
Karalus does not expressly disclose the treatment to make the wrapper waterproof.  However, Gordon discloses a treatment to make cellulose paper waterproof by coating the paper with acid chlorides including palmitoyl chloride and stearoyl chloride (col. 5, 9-13).  Gordon discloses that the cellulose reacts with the acid chloride to form a highly water-repellant aliphatic ester (i.e.fatty acid esters) and hydrogen chloride (col. 9, 39-45).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the process of Gordon to make the wrapper of Karalus waterproof or the plug wrap of Ademe et al. waterproof in the area where the capsule is located (as disclosed by Ademe et al.  Using the process of Gordon in place of the hot melt adhesive of Ademe et al. would have been obvious by replacing one known technique for another for the same purpose (i.e. waterproofing).  
Gordon does not expressly disclose that covalent bonding exists between the cellulose and the hydrophobic groups, however, Gordon does disclose that the acid chloride and the cellulose “react” and become hydrophobic (i.e. water resistant) and the compounds used are the same as instantly claimed and disclosed (col. 9, 39-45).  Therefore, the formation of covalent bonding is inherent because the compounds in question are the same. 
Gordon does not disclose the water contact angle on the treated surface.  However, Gordon discloses that, "The selection of cellulose and treatment parameters 
The degree of water-repellency can thus be controlled, by selection of the pore size and the thickness of the cellulose to be treated and also by varying the treatment conditions, in particular the acid chloride selected, the vapor pressure (concentration) of acid chloride in the reaction chamber and the duration of the exposure. In general, longer chain acid chlorides give greater water-repellency, other factors such as depth of cellulose treated being equal. By increasing the vapor pressure of acid chloride for example to about one-half atmosphere partial pressure or, alternatively, increasing the exposure time, acid chloride vapors can penetrate more deeply into the cellulose being treated with the net result that again improved water-repellent characteristics are exhibited. (col. , 41-55)

It would have been obvious to change the acid chloride, vapor pressure and/or the duration of exposure to obtain various amounts of water-repellency because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and because it is expressly taught by Gordon.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  The need for the material for used in Karalus to have a contact surface angle of at least 100 would have been obvious because Karalus indicates the need for a "waterproof" surface and surfaces above 90 are considered hydrophobic (but not waterproof, see applicant’s specification page 8, lines 3-6, as well as generally known in the art).
Alternatively, Gordon does not disclose the water contact angle, the surface of the plug wrap or wrapper of Ademe et al. or Karalus treated with the materials of Gordon would inherently have the same contact angle as the instant invention because the materials are the same.  

Regarding claims 10, 11, and 20, Gordon discloses that paper is treated with the disclosed materials at temperatures between 15 and 200°C (see claims 2-5).
Regarding claims 12 and 16, Gordon discloses that:
In general, it has been found that a partial vapor pressure of acid chloride on the order of 10-100 mm. of mercury is sufficient to obtain good water-repellency in reaction times of 1-15 seconds. (col. 4, 27-30)

And:

The degree of water-repellency can thus be controlled, by selection of the pore size and the thickness of the cellulose to be treated and also by varying the treatment conditions, in particular the acid chloride selected, the vapor pressure (concentration) of acid chloride in the reaction chamber and the duration of the exposure. (col. 8, 41-46).

Although Gordon does not disclose the amount of deposited material (i.e. grams per square meter), the length of time for the reaction and the vapor pressures disclosed by Gordon are result effective variables.  It would have been obvious to change the amount of reaction time, or partial pressure to obtain various amounts of deposited reactant to produce various degrees of water repellency because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  
Alternatively, the steps and parameters for the process for making or extracting the fibers for this slurry do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Regarding claims 9 and 19, although Gordon does not disclose the Cobb measurement (i.e. absorption), the surface of the wrapper of Karalus treated with the materials of Gordon would inherently have the same absorption measurements as the instant invention because the materials are the same.
Regarding claim 21, Ademe et al. disclose that the barrier can be applied as a pattern including patches (0034), which would inherently be a plurality of discrete islands.   
Regarding claim 22, Gordon does not disclose that the hydrophobic surface is created by depositing discrete islands of a hydrophobic reagent onto the surface forming a uniform or non-uniform pattern.  First, it would have been obvious to one of 
Although Gordon discloses using a vapor process to react an acid chloride hydrophobic reagent with cellulose, the deposition of at least 100 discrete islands of a hydrophobic reagent onto the surface, the discrete islands having an average lateral dimension of 5 micrometers to 100 micrometes is not disclosed.  The steps and parameters for the process for making a hydrophobic surface do not add patentable details to this invention, as no structural characteristics are association with the step in the specification.  As such, this is a “product by process” claim.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113).

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) …

"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. 
	
Although one may expect deposition of discrete islands to produce a structure where there are also discrete islands of hydrophobic material, this does not appear to be the case with the instant material.  Samain discloses a similar waterproof product and process to Gordon and uses the same acid chlorides but using a different method where a “microdispersion” of liquid droplets having a mean diameter of less than 100 micrometers containing the acid chlorides are applied to the surface. (col. 4, 24-27)  After a reaction, the entire surface (not just where the microdropples are) becomes hydrophobic (see example 27).  Therefore, the process of applying discrete islands does not produce any structural difference in the procedure compared to Gordon.  
Regarding claim 23, Gordon does not disclose that the outer surface has a hydrophobic surface.  However, it would have been obvious to one of ordinary skill in the art at the time of invention that some hydrophobic reactants in the invention of Gordon would reach the opposite surface when treating one surface, resulting in some hydrophobic surface present on the opposite (outer) surface.  Please note that the claim does not require that the entire surface be hydrophobic and the specification indicates that some reactants pass through the paper to the opposite surface (paragraph 0029).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ademe et al. (US 2013/0167851), Karalus (US 3,339,557), Gordon (US 4,107,426), and Samain (US 6,342,268), as applied to claims 1 and 12 above, and further in view of Hampl Jr. (US 6,305,382).  
Karalus does not disclose the basis weight of the wrapper.  However, Hampl Jr. disclose that, “Conventional wrapping paper has a typical basis weight of about 25 g/m2 to 26 g/m2” (col. 2, 66-67).  It would have been obvious to one of ordinary skill in the art that the paper of Karalus would have been a conventional wrapping paper and would have been in the range disclosed by Hampl Jr.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-12, 16, and 19-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 16-20 of U.S. Patent No. 10,542,773 in view of Ademe et al. (US 2013/0167851), Karalus (US 3,339,557).
US 10,542,773, claims a smoking article with a cigarette wrapper treated to be hydrophobic.  It would have been obvious to one of ordinary skill in the art at the time of invention/filing that such a wrapper would be used in place of hydrophobic plug wrap (also cigarette paper, but in this case wrapped around a plug of filter material).  For instance, Ademe et al. and Karalus disclose the need for hydrophobic paper to wrap filter plugs that can contain moisture.  Using the hydrophobic paper of US 10,542,773, in place of other hydrophobic paper that is used in another location in a cigarette would have been obvious, the results would have been predictable, and making the combination would have been within the ability of one of ordinary skill. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747